PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gershman et al.
Application No. 15/837,956
Filed: 11 Dec 2017
For: SURFACE SENSING IN OPTICAL MICROSCOPY AND AUTOMATED SAMPLE SCANNING SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to the petition to withdraw holding of abandonment filed August 31, 2021.
 
The petition is GRANTED.

The application was held abandoned for failure to timely submit a response to the final Office action mailed February 3, 2020, which set a three (3) month shortened statutory period for reply. On March 2, 2021, a Notice of Abandonment was mailed, stating that the application was abandoned in view of no reply having been received in response to the Office action mailed July 31, 2020.

Petitioner asserts that a notice of appeal was timely filed July 31, 2020, followed by a timely appeal brief filed March 1, 2021.

Upon review, petitioner’s argument is persuasive. A review of the Official file reveals that on February 3, 2020, the final Office action was mailed, setting a three (3) month shortened statutory period for reply. On July 31, 2020, the Notice of Appeal was filed, accompanied by a three month extension of time and fee and the notice of appeal fee. On March 1, 2021, the appeal brief was filed, accompanied by a five (5)-month extension of time and fee, and the subject petition. As the date five (5) months after the expiration of the two month period for reply to the notice of appeal, February 28, 2021, fell on a Sunday, the reply could be timely filed the next business day, Monday, March 1, 2021. (37 CFR 1.17(a)). The notice of appeal set a two (2)-month period for reply, and the appeal brief filed March 1, 2021 with a five (5)-month petition for extension of time and fee, was therefore a timely and proper reply to the Notice of Appeal filed July 31, 2020.

As such, the showing of record is that a proper and timely reply to the final Office action was filed. As such, there is no abandonment in fact.  The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The application is being referred to Technology Center Art Unit 2487 for appropriate action.


/DOUGLAS I WOOD/Attorney Advisor, OPET